                              Case 20-12521-JTD                   Doc 1          Filed 10/12/20          Page 1 of 29

 United States Bankruptcy Court for the:

 District of Delaware

 Case number (If known):                                 Chapter 11                                                                   Check if this is an
                                                                                                                                          amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                       04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




 1.    Debtor’s name                      Mallinckrodt LLC


 2.    All other names debtor used        None
       in the last 8 years

       Include any assumed names,
       trade names, and doing business
       as names


3.    Debtor’s federal Employer
      Identification Number (EIN)        XX-XXXXXXX




4.    Debtor’s address                   Principal place of business                                  Mailing address, if different from principal place
                                                                                                      of business


                                           385 Marshall Ave.
                                         Number        Street                                         Number      Street




                                                                                                      P.O. Box

                                          Webster Groves               Missouri     63119
                                         City                            State      ZIP Code          City                        State      ZIP Code

                                                                                                      Location of principal assets, if different from
                                                                                                      principal place of business

                                          St. Louis
                                         County
                                                                                                      Number      Street



                                                                                                      City                        State      ZIP Code




5.    Debtor’s website (URL)                      www.mallinckrodt.com




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                              page 1
                                Case 20-12521-JTD                 Doc 1        Filed 10/12/20             Page 2 of 29

Debtor          Mallinckrodt LLC                                                                Case number (if known)
                Name


6.    Type of debtor                       Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                           Partnership (excluding LLP)
                                           Other. Specify: _____________________________________________________________________

                                          A. Check one:
7.    Describe debtor’s business
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above

                                          B. Check all that apply:

                                           Tax-exempt entity (as described in 26 U.S.C. § 501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                             § 80a-3)
                                           Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                             http://www.uscourts.gov/four-digit-national-association-naics-codes

                                              3     2     5   4

8.    Under which chapter of the          Check one:
      Bankruptcy Code is the
      debtor filing?                       Chapter 7
                                           Chapter 9
                                           Chapter 11. Check all that apply:
      A debtor who is a “small business                  Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
      debtor” must check the first sub-                       insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
      box. A debtor is defined in                             4/01/22 and every 3 years after that).
      § 1182(1) who elects to proceed                        The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
      under subchapter V of chapter 11                        debtor is a small business debtor, attach the most recent balance sheet, statement
      (whether or not the debtor is a                         of operations, cash-flow statement, and federal income tax return or if all of these
      “small business debtor”) must                           documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
      check the second sub-box.
                                                             A plan is being filed with this petition.

                                                             Acceptances of the plan were solicited prepetition from one or more classes of
                                                              creditors, in accordance with 11 U.S.C. § 1126(b).

                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                              Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                              Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                              for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                              12b-2.
                                           Chapter 12




     Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                              page 2
                                   Case 20-12521-JTD               Doc 1      Filed 10/12/20             Page 3 of 29

Debtor           Mallinckrodt LLC                                                             Case number (if known)
                 Name


9.    Were prior bankruptcy cases         No
      filed by or against the debtor
      within the last 8 years?            Yes.    District                            When                     Case number
                                                                                              MM / DD / YYYY
       If more than 2 cases, attach a              District
       separate list.                                                                  When                     Case number
                                                                                              MM / DD / YYYY



10.   Are any bankruptcy cases            No
      pending or being filed by a
      business partner or an              Yes.    Debtor      See Attachment 1                      Relationship ___Affiliate
      affiliate of the debtor?                     District __District of Delaware                   When      Contemporaneously
       List all cases. If more than 1,                                                                           MM /     DD      / YYYY
       attach a separate list.                     Case number, if known


                                         Check all that apply:
11.   Why is the case filed in this
      district?                           Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                            immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                            district.

                                          A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.
12.   Does the debtor own or have         No
      possession of any real              Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal property
      that needs immediate                        Why does the property need immediate attention? (Check all that apply.)
      attention?
                                                     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?

                                                     It needs to be physically secured or protected from the weather.

                                                     It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                      attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                      assets or other options).

                                                     Other



                                                  Where is the property?
                                                                             Number         Street

                                                                                                                                                           _
                                                                                                                         _
                                                                             City                                                State     ZIP Code


                                                  Is the property insured?
                                                   No
                                                   Yes. Insurance agency

                                                              Contact name                                                                                 _

                                                              Phone




               Statistical and administrative information




     Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                   page 3
                              Case 20-12521-JTD                   Doc 1         Filed 10/12/20           Page 4 of 29

Debtor         Mallinckrodt LLC                                                                Case number (if known)
               Name


13.   Debtor’s estimation of            Check one:
      available funds                    Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                         1-49                               1,000-5,000                              25,001-50,000
14.   Estimated number of                50-99                              5,001-10,000                             50,001-100,000
      creditors                          100-199                            10,001-25,000                            More than 100,000
      (on a consolidated basis)
                                         200-999

                                         $0-$50,000                         $1,000,001-$10 million                   $500,000,001-$1 billion
15.   Estimated assets                   $50,001-$100,000                   $10,000,001-$50 million                  $1,000,000,001-$10 billion
      (on a consolidated basis)          $100,001-$500,000                  $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                         $500,001-$1 million                $100,000,001-$500 million                More than $50 billion

                                         $0-$50,000                         $1,000,001-$10 million                   $500,000,001-$1 billion
16.   Estimated liabilities              $50,001-$100,000                   $10,000,001-$50 million                  $1,000,000,001-$10 billion
      (on a consolidated basis)          $100,001-$500,000                  $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                         $500,001-$1 million                $100,000,001-$500 million                More than $50 billion



             Request for Relief, Declaration, and Signatures


WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17.   Declaration and signature of       The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
      authorized representative of
                                            petition.
      debtor

                                         I have been authorized to file this petition on behalf of the debtor.

                                         I have examined the information in this petition and have a reasonable belief that the information is true and
                                            correct.


                                        I declare under penalty of perjury that the foregoing is true and correct.

                                            Executed on   10/12/2020
                                                          MM / DD / YYYY


                                          /s/ Stephen A. Welch                                     Stephen A. Welch
                                            Signature of authorized representative of debtor           Printed name


                                            Title Chief Transformation Officer




  Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 4
                              Case 20-12521-JTD               Doc 1      Filed 10/12/20         Page 5 of 29

Debtor        Mallinckrodt LLC                                                        Case number (if known)
              Name



18.   Signature of attorney
                                       /s/ Michael J. Merchant                              Date       10/12/2020
                                      Signature of Attorney for debtor                                    MM      / DD / YYYY




                                      Michael J. Merchant                                                                                _
                                      Printed name

                                      Richards, Layton & Finger, P.A.                                                                    _
                                      Firm name

                                      920            North King Street                                                                   _
                                      Number         Street


                                      Wilmington                                                  Delaware         19801
                                      City                                                        State            ZIP Code


                                      302-651-7700                                                    merchant@rlf.com
                                      Contact phone                                               Email address




                                      3854                                         Delaware
                                      Bar number                                   State




  Official Form 201                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 5
               Case 20-12521-JTD         Doc 1    Filed 10/12/20     Page 6 of 29




                      ATTACHMENT 1 TO VOLUNTARY PETITION

On the date hereof, each of the affiliated entities listed below (including the debtor in this
chapter 11 case, collectively, the “Debtors”) filed a voluntary petition for relief under chapter 11
of title 11 of the United States Code in the United States Bankruptcy Court for the District of
Delaware. Contemporaneously with the filing of their voluntary petitions, the Debtors are filing a
motion with the Court requesting that their chapter 11 cases be consolidated for procedural
purposes only and jointly administered.

      Debtor Name                                                      Federal EIN
      Mallinckrodt plc                                                 XX-XXXXXXX
      Acthar IP Unlimited Company                                      XX-XXXXXXX
      IMC Exploration Company                                          XX-XXXXXXX
      Infacare Pharmaceutical Corporation                              XX-XXXXXXX
      INO Therapeutics LLC                                             XX-XXXXXXX
      Ludlow LLC                                                       XX-XXXXXXX
      MAK LLC                                                          XX-XXXXXXX
      Mallinckrodt APAP LLC                                            XX-XXXXXXX
      Mallinckrodt ARD Finance LLC                                     XX-XXXXXXX
      Mallinckrodt ARD Holdings Inc.                                   XX-XXXXXXX
      Mallinckrodt ARD Holdings Limited                                XX-XXXXXXX
      Mallinckrodt ARD IP Unlimited Company                            XX-XXXXXXX
      Mallinckrodt ARD LLC                                             XX-XXXXXXX
      Mallinckrodt Brand Pharmaceuticals LLC                           XX-XXXXXXX
      Mallinckrodt Buckingham Unlimited Company                        UK Tax ID
                                                                       7891923224
      Mallinckrodt Canada ULC                                          XX-XXXXXXX
      Mallinckrodt CB LLC                                              XX-XXXXXXX
      Mallinckrodt Critical Care Finance LLC                           XX-XXXXXXX
      Mallinckrodt Enterprises Holdings, Inc.                          XX-XXXXXXX
      Mallinckrodt Enterprises LLC                                     XX-XXXXXXX
      Mallinckrodt Enterprises UK Limited                              XX-XXXXXXX
      Mallinckrodt Equinox Finance LLC                                 XX-XXXXXXX
      Mallinckrodt Group S.à r.l.                                      XX-XXXXXXX
      Mallinckrodt Holdings GmbH                                       XX-XXXXXXX
      Mallinckrodt Hospital Products Inc.                              XX-XXXXXXX
      Mallinckrodt Hospital Products IP Unlimited Company              XX-XXXXXXX
      Mallinckrodt International Finance SA                            XX-XXXXXXX
      Mallinckrodt International Holdings S.à r.l.                     XX-XXXXXXX
      Mallinckrodt IP Unlimited Company                                XX-XXXXXXX
      Mallinckrodt LLC                                                 XX-XXXXXXX
        Case 20-12521-JTD       Doc 1   Filed 10/12/20   Page 7 of 29




Mallinckrodt Lux IP S.à r.l.                              XX-XXXXXXX
Mallinckrodt Manufacturing LLC                            XX-XXXXXXX
Mallinckrodt Pharma IP Trading Unlimited Company          XX-XXXXXXX
Mallinckrodt Pharmaceuticals Ireland Limited              XX-XXXXXXX
Mallinckrodt Pharmaceuticals Limited                      XX-XXXXXXX
Mallinckrodt Quincy S.à r.l.                              XX-XXXXXXX
Mallinckrodt UK Finance LLP                               XX-XXXXXXX
Mallinckrodt UK Ltd                                       XX-XXXXXXX
Mallinckrodt US Holdings LLC                              XX-XXXXXXX
Mallinckrodt US Pool LLC                                  XX-XXXXXXX
Mallinckrodt Veterinary, Inc.                             XX-XXXXXXX
Mallinckrodt Windsor Ireland Finance Unlimited Company    Irish Tax ID
                                                          3347922OH
Mallinckrodt Windsor S.à r.l.                             XX-XXXXXXX
MCCH LLC                                                  XX-XXXXXXX
MEH, Inc.                                                 XX-XXXXXXX
MHP Finance LLC                                           XX-XXXXXXX
MKG Medical UK Ltd                                        XX-XXXXXXX
MNK 2011 LLC                                              XX-XXXXXXX
MUSHI UK Holdings Limited                                 XX-XXXXXXX
Ocera Therapeutics, Inc.                                  XX-XXXXXXX
Petten Holdings Inc.                                      XX-XXXXXXX
SpecGx Holdings LLC                                       XX-XXXXXXX
SpecGx LLC                                                XX-XXXXXXX
ST Operations LLC                                         XX-XXXXXXX
ST Shared Services LLC                                    XX-XXXXXXX
ST US Holdings LLC                                        XX-XXXXXXX
ST US Pool LLC                                            XX-XXXXXXX
Stratatech Corporation                                    XX-XXXXXXX
Sucampo Holdings Inc.                                     XX-XXXXXXX
Sucampo Pharma Americas LLC                               XX-XXXXXXX
Sucampo Pharmaceuticals, Inc.                             XX-XXXXXXX
Therakos, Inc.                                            XX-XXXXXXX
Vtesse LLC                                                XX-XXXXXXX
WebsterGx Holdco LLC                                      XX-XXXXXXX
                 Case 20-12521-JTD      Doc 1     Filed 10/12/20     Page 8 of 29




     MALLINCKRODT APAP LLC; MALLINCKRODT ARD FINANCE LLC;
     MALLINCKRODT ENTERPRISES HOLDINGS, INC.; MALLINCKRODT
       ENTERPRISES LLC; MALLINCKRODT EQUINOX FINANCE LLC;
  MALLINCKRODT LLC; SPECGX LLC; SPECGX HOLDINGS LLC; WEBSTERGX
                           HOLDCO LLC

                      Unanimous Written Consent in Lieu of a Meeting

                                        October 11, 2020

The undersigned, constituting all of the members of the board of directors or board of managers,
as applicable (the “Board”), of each of the entities listed on Annex A hereto (each a “Company,”
and together, the “Companies”), in accordance with each Company’s bylaws, operating
agreements and other governing documents, hereby consent to and adopt the following resolutions
as the action of the Board by written consent in lieu of a meeting pursuant to applicable law and
such Company’s bylaws or operating agreement, as applicable, and hereby direct that this written
consent be delivered to the Companies for inclusion in their minutes or filing with their corporate
records.

Approval of Bankruptcy Filing, Restructuring Support Agreement, and Cash Collateral Usage

         WHEREAS, the Board has reviewed and analyzed the materials presented by management
and the outside financial and legal and other advisors of the Companies regarding the financial
condition, capital structure, liquidity position, business model and projections, short-term and
long-term prospects of the Companies, the restructuring and other strategic alternatives available
to it, and the impact of the foregoing on each of the Companies’ businesses;

        WHEREAS, the Board has reviewed and evaluated the proposed Restructuring Support
Agreement (substantially in the form and substance attached hereto as Exhibit A, and as may be
further amended, supplemented or otherwise revised, the “Restructuring Support Agreement”),
by and among the Companies, certain of their creditors, and certain other parties and the
transactions contemplated thereby;

       WHEREAS, the Board has consulted with the management and financial and legal
advisors of the Companies and has considered fully each of the strategic alternatives available to
the Companies; and

        WHEREAS, the Board has determined that it is desirable and in the best interests of each
of the Companies, their creditors, and other stakeholders generally that each of the Companies file
a petition for relief under the provisions of chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”).

       BE IT RESOLVED, that the Companies are hereby authorized to file or cause to be filed
a voluntary petition for relief under the provisions of chapter 11 of the Bankruptcy Code (the
“Chapter 11 Cases”);




US-DOCS\117847745.2
                 Case 20-12521-JTD         Doc 1    Filed 10/12/20      Page 9 of 29




        BE IT FURTHER RESOLVED, that each officer of each of the Companies (collectively,
the “Authorized Officers”) be, and each of them acting alone hereby is, authorized to execute and
verify such petition of the applicable Company in the name of such Company under chapter 11 of
the Bankruptcy Code and to cause the same to be filed with the United States Bankruptcy Court
for the District of Delaware (the “Bankruptcy Court”), in such form and at such time as the
Authorized Officer executing such petition shall determine; and

         BE IT FURTHER RESOLVED, that each of the Authorized Officers be, and each of
them hereby is, authorized to execute and file, or cause to be filed (or direct others to do so on their
behalf as provided herein) with the Bankruptcy Court, on behalf of the Companies, all petitions,
affidavits, schedules, motions, lists, applications, pleadings, and other necessary papers or
documents, including any amendments thereto, and, in connection therewith, to employ and retain
all assistance by legal counsel, financial advisors, accountants, or other professionals and to take
any and all actions that they deem necessary or proper to obtain such chapter 11 bankruptcy relief,
and to take any necessary steps to coordinate and effectuate each of the Chapter 11 Cases.

       BE IT FURTHER RESOLVED, that under the totality of the circumstances, the
agreements reflected in the Restructuring Support Agreement are in the best interests of the
Companies and the Board hereby authorizes and approves the Companies to document, execute,
and deliver the Restructuring Support Agreement;

      BE IT FURTHER RESOLVED, that each other agreement, document, and instrument
contemplated by the Restructuring Support Agreement to be executed or delivered by the
Companies is hereby authorized and approved; and

        BE IT FURTHER RESOLVED, that each of the Authorized Officers be, and each of
them hereby is, authorized, empowered, and directed, in the name and on behalf of the Companies,
to document, execute, and deliver the Restructuring Support Agreement, as the same may be
amended, supplemented, or modified, as such Authorized Officers may consider necessary, proper,
or desirable, and in the best interests of the Companies and their stakeholders generally, consistent
with the intent of these resolutions, the execution thereof by such Authorized Officers to be
conclusive evidence of such determination, and to negotiate, document, execute, and deliver such
other documents and to take any and all such further action which such Authorized Officer
determines to be necessary or appropriate in order to effectuate the general intent of the foregoing
resolutions; provided, that the Authorized Officers shall not approve any material amendments,
supplements, or modifications to, or other amendments, supplements, or modifications that are
generally inconsistent with the Restructuring Support Agreement without the prior approval of the
Board.

       BE IT FURTHER RESOLVED, that each of the Authorized Officers be, and each of
them hereby is, authorized, directed, and empowered, with full power of delegation, on behalf of
and in the name of the Companies, to execute, verify, and/or file, or cause to be filed and/or
executed or verified (or direct others to do so on their behalf as provided herein), and to amend,
supplement, or otherwise modify from time to time, all necessary or appropriate documents,
including, without limitation, petitions, affidavits, schedules, motions, lists, applications,
pleadings, and other documents, agreements, and papers, including any and all loan agreements,
documents, notes, guaranties, security agreements, pledge agreements, and all other documents,


US-DOCS\117847745.2
                Case 20-12521-JTD       Doc 1     Filed 10/12/20     Page 10 of 29




agreements, or instruments as may be deemed necessary or appropriate by such Authorized Person,
and to take any and all actions, including the grant of new liens and payment of adequate protection
amounts, that such Authorized Officer deems necessary or appropriate, each in connection with
the Chapter 11 Cases, any usage of cash collateral and other collateral under the Companies’
secured credit facilities contemplated hereby or thereby.

Worthless Internal Receivables

        WHEREAS, certain of the Companies are borrowers and lenders with respect to certain
internal obligations between certain of the Companies and their affiliates (collectively, the
“Mallinckrodt Group”) created in the conduct of such Companies’ trade or business (“Internal
Debt”);

        WHEREAS, it is noted by the Board that certain of the Companies hold receivables from
Internal Debt related to (i) balances under that certain Cash Management Agreement dated
February 13, 2018 by and among Mallinckrodt US Pool LLC and certain members of the
Mallinckrodt Group (the “CMA Receivables”), (ii) certain intercompany receivables listed on
Annex B, as well as (iii) other non-operating receivables between certain members of the
Mallinckrodt Group (together with the CMA Receivables and debts listed on Annex B, the
“Internal Receivables”);

         WHEREAS, the Board has reviewed and analyzed the materials presented by management
and the outside financial and legal and other advisors of the Companies regarding the financial
condition, capital structure, liquidity position, business model and projections, short-term and
long-term prospects of the Companies, the restructuring and other strategic alternatives available
to it, and the impact of the foregoing on the possibility of recovery with respect to the Internal
Receivables;

        BE IT RESOLVED, the Companies will treat the Internal Receivables as wholly
worthless for purposes of their books and records under Generally Accepted Accounting Principles
and for all purposes of the Internal Revenue Code reflecting the Mallinckrodt Group’s filing of
voluntary petitions for relief under the provisions of chapter 11 of the Bankruptcy Code in
combination with the unsecured status of the Internal Receivables, provided, however, that nothing
herein shall limit or otherwise abrogate the authority delegated to the independent members of the
Board (the “Independent Managers”) pursuant to those certain written consents of the Board for
certain of the Companies, each dated as of February 27, 2020 (collectively, the “Delegating
Resolutions”) with respect to Conflict Matters (as defined in the Delegating Resolutions) as they
relate to the Internal Receivables, and all rights of the Independent Managers pursuant to the
Delegating Resolutions with respect to such Conflict Matters are hereby reserved.;

Retention of Professionals

        BE IT RESOLVED, that each of the Authorized Officers be, and each of them hereby is,
authorized and directed, on behalf of and in the name of the Companies, to employ the law firm
of Latham & Watkins LLP to represent and advise the Companies in carrying out their duties under
the Bankruptcy Code, and to take any and all actions to advance the Companies’ rights and
obligations, including filing any pleadings, in connection with the Chapter 11 Cases, and each of


US-DOCS\117847745.2
                Case 20-12521-JTD       Doc 1     Filed 10/12/20     Page 11 of 29




the Authorized Officers is hereby authorized and directed to execute appropriate retention
agreements, pay appropriate retainers prior to the filing of the Chapter 11 Cases, and cause to be
filed an appropriate application with the Bankruptcy Court for authority to retain the services of
Latham & Watkins LLP;

       BE IT FURTHER RESOLVED, that each of the Authorized Officers be, and each of
them hereby is, authorized and directed, on behalf of and in the name of the Companies, to employ
the law firm of Richards, Layton & Finger, PA to represent and advise the Companies in carrying
out their duties under the Bankruptcy Code, and to take any and all actions to advance the
Companies’ rights and obligations in connection with the Chapter 11 Cases, and each of the
Authorized Officers is hereby authorized and directed to execute appropriate retention agreements,
pay appropriate retainers prior to the filing of the Chapter 11 Cases, and cause to be filed an
appropriate application with the Bankruptcy Court for authority to retain the services of Richards,
Layton & Finger, PA;

        BE IT FURTHER RESOLVED, that each of the Authorized Officers be, and each of
them hereby is, authorized and directed, on behalf of and in the name of the Companies, to employ
the law firm of Katten Muchin Rosenman LLP to represent and advise the Independent Managers
with respect to Conflict Matters, in carrying out their duties under the Bankruptcy Code, applicable
law and the Delegating Resolutions, and in connection with the Chapter 11 Cases, and each of the
Authorized Officers is hereby authorized and directed to execute appropriate retention agreements,
pay appropriate retainers prior to the filing of the Chapter 11 Cases, and cause to be filed an
appropriate application with the Bankruptcy Court for authority to retain the services of Katten
Muchin Rosenman LLP;

        BE IT FURTHER RESOLVED, that each of the Authorized Officers be, and each of
them hereby is, authorized and directed, on behalf of and in the name of the Companies, to employ
the law firm of Wachtell, Lipton, Rosen & Katz to represent and advise the Companies on
corporate, finance and tax matters, and to continue assisting the Companies with respect to
particular litigation matters on which it has represented certain Companies, and to take any and all
actions to advance the Companies’ rights and obligations in connection with corporate, finance
and tax matters and such litigation matters, and each of the Authorized Officers is hereby
authorized and directed to execute appropriate retention agreements, pay appropriate retainers
prior to the filing of the Chapter 11 Cases, and cause to be filed an appropriate application with
the Bankruptcy Court for authority to retain the services of Wachtell, Lipton, Rosen & Katz;

         BE IT FURTHER RESOLVED, that each of the Authorized Officers be, and each of
them hereby is, authorized and directed, on behalf of and in the name of the Companies, to employ
the law firm of Ropes & Gray LLP to represent and advise the Companies in all opioid-related
litigations and matters, and to take any and all actions to advance the Companies’ rights and
obligations in connection with the opioid-related litigations and matters, and each of the
Authorized Officers is hereby authorized and directed to execute appropriate retention agreements,
pay appropriate retainers prior to the filing of the Chapter 11 Cases, and cause to be filed an
appropriate application with the Bankruptcy Court for authority to retain the services of Ropes &
Gray LLP;




US-DOCS\117847745.2
                Case 20-12521-JTD        Doc 1     Filed 10/12/20     Page 12 of 29




        BE IT FURTHER RESOLVED, that each of the Authorized Officers be, and each of
them hereby is, authorized and directed, on behalf of and in the name of the Companies, to employ
the law firm of Arthur Cox to represent and advise the Companies in carrying out their duties
during the examinership proceedings to be commenced by the directors of the Mallinckrodt plc or
any other Company under the laws of Ireland (the “Irish Examinership Proceedings”), and to
take any and all actions to advance the Companies’ rights and obligations, including filing any
pleadings, in connection with the Irish Examinership Proceedings, and each of the Authorized
Officers is hereby authorized and directed to execute appropriate retention agreements, pay
appropriate retainers prior to the filing of the Irish Examinership Proceedings, and cause to be filed
an appropriate application with the Bankruptcy Court for authority to retain the services of Arthur
Cox;

        BE IT FURTHER RESOLVED, that each of the Authorized Officers be, and each of
them hereby is, authorized and directed, on behalf of and in the name of the Companies, to employ
the firm of Guggenheim Securities, LLC, as investment banker and financial advisor, to represent
and assist the Companies in carrying out their duties under the Bankruptcy Code, and to take any
and all actions to advance the Companies’ rights and obligations in connection with the Chapter
11 Cases, and each of the Authorized Officers is hereby authorized and directed to execute
appropriate retention agreements, pay appropriate retainers prior to the filing of the Chapter 11
Cases, and cause to be filed an appropriate application with the Bankruptcy Court for authority to
retain the services of Guggenheim Securities, LLC;

        BE IT FURTHER RESOLVED, that each of the Authorized Officers be, and each of
them hereby is, authorized and directed, on behalf of and in the name of the Companies, to employ
the firm of AlixPartners, LLP, as restructuring advisor, to represent and assist the Companies in
carrying out their duties under the Bankruptcy Code, and to take any and all actions to advance the
Companies’ rights and obligations in connection with the Chapter 11 Cases, and each of the
Authorized Officers are hereby authorized and directed to execute appropriate retention
agreements, pay appropriate retainers prior to the filing of the Chapter 11 Cases, and cause to be
filed an appropriate application with the Bankruptcy Court for authority to retain the services of
AlixPartners, LLP;

        BE IT FURTHER RESOLVED, that each of the Authorized Officers be, and each of
them hereby is, authorized and directed, on behalf of and in the name of the Companies, to employ
the firm of Prime Clerk LLC, as claims, noticing, soliciting, and balloting agent, to assist the
Companies in carrying out their duties under the Bankruptcy Code, and to take any and all actions
to advance the Companies’ rights and obligations in connection with the Chapter 11 Cases, and
each of the Authorized Officers is hereby authorized and directed to execute appropriate retention
agreements, pay appropriate retainers prior to the filing of the Chapter 11 Cases, and cause to be
filed an appropriate application with the Bankruptcy Court for authority to retain the services of
Prime Clerk LLC; and

       BE IT FURTHER RESOLVED, that each of the Authorized Officers be, and each of
them hereby is, authorized and directed, on behalf of and in the name of the Companies, to employ
any other professionals necessary to assist the Companies in carrying out their duties under the
Bankruptcy Code; and in connection therewith, each of the Authorized Officers is hereby
authorized and directed to execute appropriate retention agreements, pay appropriate retainers


US-DOCS\117847745.2
                Case 20-12521-JTD        Doc 1    Filed 10/12/20     Page 13 of 29




prior to the filing of the Chapter 11 Cases and cause to be filed appropriate applications with the
Bankruptcy Court for authority to retain the services of any other professionals, as necessary.

General Implementation Authority

       BE IT RESOLVED, that all acts lawfully done or actions lawfully taken by any
Authorized Officer of a Company to seek relief on behalf of such Company under chapter 11 of
the Bankruptcy Code or in connection with the Chapter 11 Cases in connection with such
proceedings, or any matter related thereof, be, and hereby are, adopted, ratified, confirmed, and
approved in all respects as the acts and deeds of the applicable Company;

        BE IT FURTHER RESOLVED, that each of the Authorized Officers be, and each of
them hereby is, authorized, empowered, and directed, in the name and on behalf of the Companies,
to cause the Companies and each of their direct and indirect subsidiaries (collectively, the
“Mallinckrodt Parties”) to take any action, as in the judgment of such Authorized Officer shall be
or become necessary, proper, and desirable to put into effect the purposes of the foregoing
resolutions and the transactions contemplated by these resolutions;

        BE IT FURTHER RESOLVED, that each of the Authorized Officers be, and each of
them hereby is, authorized, empowered, and directed, in the name and on behalf of the Companies,
to cause the Companies to enter into, execute, deliver, certify, file, and/or record and perform such
agreements, instruments, motions, affidavits, applications for approvals or ruling of governmental
or regulatory authorities, certificates, or other documents, to incur all such fees and expenses and
to take such other action, as in the judgment of such Authorized Officer shall be or become
necessary, proper and desirable to prosecute to a successful completion of the Chapter 11 Cases,
and to carry out and put into effect the purposes of the foregoing resolutions and the transactions
contemplated by these resolutions;

       BE IT FURTHER RESOLVED, that each of the Authorized Officers be, and each of
them hereby is, authorized and empowered, with full power of delegation, for and in the name and
on behalf of the Companies to amend, supplement or otherwise modify from time to time the terms
of any documents, certificates, instruments, agreements, or other writings referred to in the
foregoing resolutions;

       BE IT FURTHER RESOLVED, that each of the Authorized Officers be, and each of
them hereby is, authorized and empowered, with full power of delegation, for and in the name and
on behalf of the Mallinckrodt Parties, to execute and authorize and take such other actions that are
deemed necessary and advisable, with respect to any documents, certificates, instruments,
agreements, or other writings referred to in the foregoing resolutions;

       BE IT FURTHER RESOLVED, that all acts, actions, and transactions that are consistent
with the foregoing resolutions done in the name of and on behalf of the Companies, which acts
would have been approved by the foregoing resolutions except that such acts were taken before
these resolutions were certified, are hereby adopted, ratified, confirmed, and approved in all
respects as the acts and deeds of the Companies; and

     BE IT FURTHER RESOLVED, that any facsimile or other electronic signature of a
member of the Board to these resolutions shall be fully effective as an original signature hereto.


US-DOCS\117847745.2
                Case 20-12521-JTD   Doc 1   Filed 10/12/20   Page 14 of 29




                                [Signature Page Follows]




US-DOCS\117847745.2
              Case 20-12521-JTD        Doc 1     Filed 10/12/20     Page 15 of 29




        ,1:,71(66:+(5(2)WKHXQGHUVLJQHGEHLQJWKHDOORIWKHPHPEHUVRIWKHERDUGRI
GLUHFWRUVRUERDUGRIPDQDJHUVDVDSSOLFDEOHRIHDFK&RPSDQ\KDYHH[HFXWHGWKLVZULWWHQFRQVHQW
DVRIWKHGDWHILUVWZULWWHQDERYH




                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                             6WHSKHQ$:HOFK



                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                             0DUF%HLOLQVRQ



                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                             6KHUPDQ(GPLVWRQ



                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                             0DUN&DVH\




                               >*(1(5,&6(17,7,(65(62/87,216@
                Case 20-12521-JTD      Doc 1    Filed 10/12/20      Page 16 of 29




                                            Annex A

                                           Companies

Mallinckrodt APAP LLC, a Delaware limited liability company

Mallinckrodt ARD Finance LLC, a Delaware limited liability company

Mallinckrodt Enterprises Holdings, Inc., a California corporation

Mallinckrodt Enterprises LLC, a Delaware limited liability company

Mallinckrodt Equinox Finance LLC, a Delaware limited liability company

Mallinckrodt LLC, a Delaware limited liability company

SpecGx LLC, a Delaware limited liability company

SpecGx Holdings LLC, a New York limited liability company

WebsterGx Holdco LLC, a New York limited liability company




US-DOCS\117847745.2
                Case 20-12521-JTD     Doc 1    Filed 10/12/20    Page 17 of 29




                                           Annex B

                                     Internal Receivables

    A. That certain loan receivable with an outstanding principal amount of $1,350,000,000.00
       and a maturity date of September 25, 2020 between Mallinckrodt Enterprises LLC and
       Mallinckrodt Enterprises Holdings, Inc. and any accrued but unpaid interest thereunder

    B. That certain loan receivable with an outstanding principal amount of $400,000,000.00 and
       a maturity date of March 19, 2021 between Mallinckrodt Enterprises LLC and
       Mallinckrodt Enterprises Holdings, Inc. and any accrued but unpaid interest thereunder.

    C. That certain loan receivable with an outstanding principal amount of $33,967,922.60 and
       a maturity date of March 19, 2024 between Mallinckrodt Enterprises LLC and
       Mallinckrodt Enterprises Holdings, Inc. and any accrued but unpaid interest thereunder.




US-DOCS\117847745.2
                Case 20-12521-JTD   Doc 1   Filed 10/12/20     Page 18 of 29




                                       Exhibit A

                             Restructuring Support Agreement




US-DOCS\117847745.2
             Case 20-12521-JTD        Doc 1    Filed 10/12/20    Page 19 of 29




       The Restructuring Support Agreement is attached to the Declaration of Stephen A. Welch,
Chief Transformation Officer, in Support of Chapter 11 Petitions and First Day Motions (the
“Welch Declaration”) filed in the Chapter 11 Cases.
               Case 20-12521-JTD         Doc 1     Filed 10/12/20     Page 20 of 29




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

                                                       )
In re:                                                 ) Chapter 11
                                                       )
MALLINCKRODT LLC,                                      ) Case No. 20-_______ (___)
                                                       )
               Debtor.                                 ) Tax ID: XX-XXXXXXX
                                                       )
                                                       )

                         CORPORATE OWNERSHIP STATEMENT

        The following is the list of entities that directly or indirectly own 10% or more of any class
of the above-captioned debtor’s equity interests. This list has been prepared in accordance with
Fed. R. Bankr. P. 1007(a)(1) and Fed. R. Bankr. P. 7007.1 for filing in this chapter 11 case.

                 Shareholder                          Approximate Percentage of Units Held
         Mallinckrodt Enterprises LLC                               100%
              Case 20-12521-JTD          Doc 1    Filed 10/12/20     Page 21 of 29




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                                       )
In re:                                                 ) Chapter 11
                                                       )
MALLINCKRODT LLC,                                      ) Case No. 20-_______ (___)
                                                       )
               Debtor.                                 ) Tax ID: XX-XXXXXXX
                                                       )
                                                       )

                          LIST OF EQUITY SECURITY HOLDERS

       The following is a list of the above-captioned debtor’s equity security holders. This list has
been prepared in accordance with Fed. R. Bankr. P. 1007(a)(3) for filing in this chapter 11 case.

            Equity Holder                           Address                        Ownership
                                            385 Marshall Ave., Webster
     Mallinckrodt Enterprises LLC                                                     100%
                                                Groves, MO 63119
                Case 20-12521-JTD             Doc 1      Filed 10/12/20       Page 22 of 29




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                              )
In re:                                                        ) Chapter 11
                                                              )
MALLINCKRODT PLC, et al.,                                     ) Case No. 20-_______ (___)
                                                              )
                 Debtors. 1                                   ) (Joint Administration Requested)
                                                              )
                                                              )

                          CONSOLIDATED LIST OF CREDITORS
                        HOLDING 50 LARGEST UNSECURED CLAIMS


       The above-captioned debtors and debtors in possession (collectively, the “Debtors”) filed
voluntary petitions for relief under chapter 11 of title 11 of the United States Code, 11 U.S.C
§§ 101-1532 (the “Bankruptcy Code”). Pursuant to Federal Rule of Bankruptcy Procedure
1007(d), the following is a consolidated list of the Debtors’ creditors holding the fifty (50) largest
unsecured claims (the “Creditor List”) based on the Debtors’ unaudited books and records as of
October 9, 2020.

        The Creditor List does not include (i) persons that come within the definition of “insider”
set forth in 11 U.S.C. § 101(31) or (ii) secured creditors, unless the value of such creditors’
collateral is such that the unsecured deficiency places the creditor among the holders of the 50
largest unsecured claims.

        The information contained herein shall not constitute an admission of liability by, nor is it
binding on, the Debtors. Moreover, nothing herein shall affect the Debtors’ rights to challenge the
amount or characterization of any claim at a later date. The failure to list a claim as contingent,
unliquidated, or disputed does not constitute a waiver of the Debtors’ rights to contest the validity,
priority, and/or amount of any such claim at a later date.




1
    A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims
    and noticing agent at http://restructuring.primeclerk.com/Mallinckrodt. The debtors’ mailing address is 675
    McDonnell Blvd., Hazelwood, Missouri 63042.
                               Case 20-12521-JTD                     Doc 1      Filed 10/12/20              Page 23 of 29




 Debtor Name Mallinckrodt LLC

 United States Bankruptcy Court for the: District of Delaware
                                                   (State)

 Case number (If known):
                                                                                                                  Check if this is an amended filing




 Official Form 204

 Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 50 Largest
 Unsecured Claims and Are Not Insiders                                                                                                                             12/15

 A list of creditors holding the 50 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
 disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
 secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 50
 largest unsecured claims.

Name of creditor and complete mailing        Name, telephone number, and   Nature of the         Indicate if       Amount of unsecured claim
address, including zip code                  email address of creditor     claim (for            claim is          If the claim is fully unsecured, fill in only unsecured
                                             contact                       example, trade        contingent,       claim amount. If claim is partially secured, fill in total
                                                                           debts, bank loans,    unliquidated,     claim amount and deduction for value of collateral
                                                                           professional          or disputed       or setoff to calculate unsecured claim.
                                                                           services, and
                                                                           government
                                                                           contracts)
                                                                                                                                         Deduction for
                                                                                                                    Total claim, if         value of          Unsecured
                                                                                                                   partially secured      collateral or         claim
                                                                                                                                             setoff
   CENTERS FOR MEDICARE & MEDICAID          KEVIN MATTHEW SNELL
   SERVICES (CMS)                           PH: (202) 305-0924
                                            KEVIN.SNELL@USDOJ.GOV
  ATTORNEY OF RECORD:
                                                                                 PAYOR
1 U.S. DEPARTMENT OF JUSTICE                                                                                                                                    $650,000,000
                                                                                REBATES
  CIVIL DIVISION, FEDERAL PROGRAMS BRANCH

   7500 SECURITY BOULEVARD
   BALTIMORE, MD, 21244
   5.75% SENIOR NOTES DUE 2022
   ADMINISTRATIVE AGENT:
   DEUTSCHE BANK TRUST COMPANY AMERICAS
   TRUST & AGENCY SERVICES
                                       PHILIP TANCORRA
                                                                           5.75% SENIOR NOTES
2 60 WALL STREET, 16TH FLOOR           PH: 212-250-6576                                                                                                         $610,304,000
                                                                                DUE 2022
  MAIL STOP: NYC60-1630                PHILIP.TANCORRA@DB.COM
  NEW YORK, NEW YORK 10005
  ATTN: CORPORATES TEAM – MALLINCKRODT
  INTERNATIONAL FINANCE, S.A.
  FAX: 732-578-4635
  5.625% SENIOR NOTES DUE 2023
  ADMINISTRATIVE AGENT:
  DEUTSCHE BANK TRUST COMPANY AMERICAS
  TRUST & AGENCY SERVICES
                                            PHILIP TANCORRA
                                                                           5.625% SENIOR NOTES
3 60 WALL STREET, 16TH FLOOR                PH: 212-250-6576                                                                                                    $514,673,000
                                                                                DUE 2023
  MAIL STOP: NYC60-1630                     PHILIP.TANCORRA@DB.COM
  NEW YORK, NEW YORK 10005
  ATTN: CORPORATES TEAM – MALLINCKRODT
  INTERNATIONAL FINANCE, S.A.
  FAX: 732-578-4635
                                   Case 20-12521-JTD                  Doc 1       Filed 10/12/20              Page 24 of 29

Name of creditor and complete mailing        Name, telephone number, and      Nature of the        Indicate if     Amount of unsecured claim
address, including zip code                  email address of creditor        claim (for           claim is        If the claim is fully unsecured, fill in only unsecured
                                             contact                          example, trade       contingent,     claim amount. If claim is partially secured, fill in total
                                                                              debts, bank loans,   unliquidated,   claim amount and deduction for value of collateral
                                                                              professional         or disputed     or setoff to calculate unsecured claim.
                                                                              services, and
                                                                              government
                                                                              contracts)
                                                                                                                                         Deduction for
                                                                                                                    Total claim, if         value of          Unsecured
                                                                                                                   partially secured      collateral or         claim
                                                                                                                                             setoff
     5.50% SENIOR NOTES DUE 2025
     ADMINISTRATIVE AGENT:
     DEUTSCHE BANK TRUST COMPANY AMERICAS
     TRUST & AGENCY SERVICES
                                       PHILIP TANCORRA
                                                                              5.50% SENIOR NOTES
4 60 WALL STREET, 16TH FLOOR           PH: 212-250-6576                                                                                                         $387,207,000
                                                                                   DUE 2025
  MAIL STOP: NYC60-1630                PHILIP.TANCORRA@DB.COM
  NEW YORK, NEW YORK 10005
  ATTN: CORPORATES TEAM – MALLINCKRODT
  INTERNATIONAL FINANCE, S.A.
  FAX: 732-578-4635
  4.75% SENIOR NOTES DUE 2023
  ADMINISTRATIVE AGENT:
  DEUTSCHE BANK TRUST COMPANY AMERICAS
  TRUST & AGENCY SERVICES
                                       PHILIP TANCORRA
                                                                              4.75% SENIOR NOTES
5 60 WALL STREET, 16TH FLOOR           PH: 212-250-6576                                                                                                         $133,657,000
                                                                                   DUE 2023
  MAIL STOP: NYC60-1630                PHILIP.TANCORRA@DB.COM
  NEW YORK, NEW YORK 10005
  ATTN: CORPORATES TEAM – MALLINCKRODT
  INTERNATIONAL FINANCE, S.A.
  FAX: 732-578-4635

     MCKESSON
                                            BERTHA PEREZ
6                                           PH: 972-446-4463                   DISTRIBUTOR FEES       Disputed                                                   $70,670,791
     1220 SENLAC DRIVE
                                            BERTHA.PEREX@MNKESSON.COM
     CARROLLTON, TX, 75006

     AMERISOURCE BERGEN
                                            STEVE GRAY
7                                           PH: 856-686-6137                   DISTRIBUTOR FEES                                                                  $69,906,996
     1300 MORRIS DR
                                            SGRAY@AMERISOURCEBERGEN.COM
     CHESTERBROOK, PA, 19087
     CARDINAL
                                            GRACE HIPOL
8                                           PH: N/A                            DISTRIBUTOR FEES                                                                  $22,944,066
     PO BOX 641231
                                            GRACE.HIPOL@CARDINALHEALTH.COM
     PITTSBURGH, PA, 15264
     ASCENT(PRIME/ESI)
                                            DREW PATTERSON
9 SCHAFFHAUSEN LIPO PARK,                   PH: 314-684-7683                   DISTRIBUTOR FEES                                                                  $17,271,978
  INDUSTRIESTRASSE 2                        DMPATTERSON@EXPRESS-SCRIPTS.COM
  SCHAFFHAUSEN, 08207, CH

     PHARMATOP
                                            JULIANNE POWERSPH: 302-636-
10                                          6705JNPOWERS@WILMINGTONTRUST.C     CONTRACTCLAIM                                                                     $11,533,604
     10 SQUARE SAINT FLORENTIN
                                            OM
     LE CHESNAY, 78150, FR


     CVS
                                            KEENAN VAN GERVEN
11 1950 NORTH STEMMONS FREEWAY              PH: 847-559-3663                   DISTRIBUTOR FEES                                                                  $11,393,341
   SUITE 5010                               KEENAN.VANGERVEN@CVSHEALTH.COM
   DALLAS, TX, 75207

     9.50% DEBENTURES
     ADMINISTRATIVE AGENT:
                                            CAROLINE LEE
     US BANK
12                                          PH: 917-770-4761                  9.50% DEBENTURES                                                                   $10,388,000
                                            CAROLINE.LEE@USBANK.COM
     100 WALL ST STE 600
     NEW YORK, NY, 10005

     CA DEPT. OF HEALTH SERVICES
                                            LINH LE
                                                                                    PAYOR
13 DHCS / PHARMACY BENEFIT DIVISION         PH: 916-345-8563                                                                                                     $10,174,951
                                                                                   REBATES
   1501 CAPITOL AVENUE, MS 4604             LINH.LE1@DHCS.CA.GOV
   SACRAMENTO, CA, 95814
                                    Case 20-12521-JTD                   Doc 1       Filed 10/12/20              Page 25 of 29

Name of creditor and complete mailing          Name, telephone number, and      Nature of the        Indicate if     Amount of unsecured claim
address, including zip code                    email address of creditor        claim (for           claim is        If the claim is fully unsecured, fill in only unsecured
                                               contact                          example, trade       contingent,     claim amount. If claim is partially secured, fill in total
                                                                                debts, bank loans,   unliquidated,   claim amount and deduction for value of collateral
                                                                                professional         or disputed     or setoff to calculate unsecured claim.
                                                                                services, and
                                                                                government
                                                                                contracts)
                                                                                                                                           Deduction for
                                                                                                                      Total claim, if         value of          Unsecured
                                                                                                                     partially secured      collateral or         claim
                                                                                                                                               setoff

     BRISTOL MYERS SQUIBB COMPANY
                                              BRENDAN COUGHLAN
                                                                                    CONTRACT
14                                            PH: N/A                                                                                                               $9,213,724
     345 PARK AVENUE                                                                  CLAIM
                                              BRENDAN.COUGHLAN@BMS.COM
     NEW YORK, NY, 10154


     NYS DEPARTMENT OF HEALTH, OHIP
                                              COURTNEY SUTTLES
                                                                                      PAYOR
15                                            PH: 518-220-3811                                                                                                      $8,873,476
     15 CORNELL ROAD, SUITE 2201                                                     REBATES
                                              SUTTLESC@MAGELLANHEALTH.COM
     LATHAM, NY, 12110


     FRESENIUS KABI
                                              FRANZ KAINZ, PHD
                                                                                    CONTRACT
16                                            PH: +49 (0) 6172 686 4337                                                                                             $8,785,000
     BORKENBERG 14                                                                    CLAIM
                                              FRANZ.KAINZ@FRESENIUS-KABI.COM
     OBERURSEL, 61440, DE


     AGENCY FOR HEALTH CARE ADMINISTRATION ANA ARISTIZABAL
                                           PH: 850-412-4080                           PAYOR
17                                                                                                                                                                  $7,161,953
     2727 MAHAN DRIVE                      ANA.ARISTIZABAL@AHCA.MYFLORIDA.C          REBATES
     TALLAHASSEE, FL, 32308                OM


     TEXAS HEALTH & HUMAN SERVICES
     COMMISSION
                                              LINDA BRUMBLE                           PAYOR
18                                                                                                                                                                  $6,212,151
     P.O.BOX 8520; MAIL CODE 2250             PH: 512-428-1996                       REBATES
     4900 N. LAMAR
     AUSTIN, TX, 78708-5200

     MICHIGAN DEPT. OF COMMUNITY HEALTH

                                              WAVE HAMILTON                           PAYOR
19 320 S. WALNUT, LEWIS CASS BLDG.                                                                                                                                  $5,770,063
                                              PH: 517-241-5511                       REBATES
   P.O. BOX 30223
   LANSING, MI, 48909


     AVENTIS PHARMACEUTICALS PRODUCTS, INC.
                                              DAMIAN JANASEK
                                                                                    CONTRACT
20                                            PH: N/A                                                                                                               $5,765,186
     300 SOMERSET CORPORATE CENTER                                                    CLAIM
                                              DAMIAN.JANASEK@SANOFI.COM
     BRIDGEWATER, NJ, 08807


     NC DIVISION OF MEDICAL ASSISTANCE
                                              MAURY ANDERSON                          PAYOR
21                                                                                                                                                                  $5,066,967
     11013 WEST BROAD STREET, SUITE 500       PH: 804-548-0336                       REBATES
     GLEN ALLEN, VA, 23060

     8.00% DEBENTURES
     ADMINISTRATIVE AGENT:
                                              CAROLINE LEE
     US BANK
22                                            PH: 917-770-4761                  8.00% DEBENTURES                                                                    $4,450,000
                                              CAROLINE.LEE@USBANK.COM
     100 WALL ST STE 600
     NEW YORK, NY, 10005

     ALABAMA MEDICAID AGENCY                  HEATHER VEGA
                                              PH: 334-353-4592                        PAYOR
23                                                                                                                                                                  $3,712,093
     301 TECHNACENTER DR                      HEATHER.VEGA@MEDICAID.ALABAMA.G        REBATES
     MONTGOMERY, AL, 36117                    OV


     PA DEPT. OF HUMAN SERVICES
                                              BRITTANY STARR
                                                                                      PAYOR
24 9TH FLOOR COMMONWEALTH TOWER               PH: 717-346-8164                                                                                                      $3,552,194
                                                                                     REBATES
   303 WALNUT STREET                          C-BSTARR@PA.GOV
   HARRISBURG, PA, 17101
                                     Case 20-12521-JTD                 Doc 1         Filed 10/12/20              Page 26 of 29

Name of creditor and complete mailing           Name, telephone number, and      Nature of the        Indicate if     Amount of unsecured claim
address, including zip code                     email address of creditor        claim (for           claim is        If the claim is fully unsecured, fill in only unsecured
                                                contact                          example, trade       contingent,     claim amount. If claim is partially secured, fill in total
                                                                                 debts, bank loans,   unliquidated,   claim amount and deduction for value of collateral
                                                                                 professional         or disputed     or setoff to calculate unsecured claim.
                                                                                 services, and
                                                                                 government
                                                                                 contracts)
                                                                                                                                            Deduction for
                                                                                                                       Total claim, if         value of          Unsecured
                                                                                                                      partially secured      collateral or         claim
                                                                                                                                                setoff

     WASHINGTON UNIVERSITY IN ST LOUIS
                                               JENNIFER LODGE
25                                             PH: (314) 747-0515                  TRADE VENDOR                                                                      $3,347,650
     700 ROSEDALE AVENUE
                                               LODGEJK@WUSTL.EDU
     SAINT LOUIS, MO, 63112


     LOUISIANA DEPART. OF HEALTH & HOSPITALS
                                               DAVID HASSOUN
                                                                                       PAYOR
26                                             PH: 518-220-3879                                                                                                      $2,934,038
     15 CORNELL ROAD, SUITE 2201                                                      REBATES
                                               HASSOUND@MAGELLANHEALTH.COM
     LATHAM, NY, 12110


     HUMANA
                                               LEE GROVES
27                                             PH: 502-580-9792                   DISTRIBUTOR FEES                                                                   $2,545,909
     500 WEST MAIN ST
                                               LGROVES@HUMANA.COM
     LOUISVILLE, KY, 40202


     EASTMAN CHEMICAL FINANCIAL
     CORPORATION                               JUSTIN HECHT
28                                             PH: 423-707-4988                    TRADE VENDOR                                                                      $2,393,508
     PO BOX 75794                              JHECHT@EASTMAN.COM
     CHARLOTTE, NC, 28275


     STATE OF TENNESSEE - TENNCARE
                                               TONI CHAVIS
                                                                                       PAYOR
29                                             PH: 615-507-6363                                                                                                      $2,365,741
     310 GREAT CIRCLE ROAD                                                            REBATES
                                               TONI.CHAVIS@TN.GOV
     NASHVILLE, TN, 37228


     MISSISSIPPI DIVISION OF MEDICAID
                                               KATHERINE THOMAS
                                                                                       PAYOR
30 385B HIGHLAND COLONY PARKWAY                PH: 601-206-2900                                                                                                      $2,254,491
                                                                                      REBATES
   SUITE 300                                   KATHERINE.THOMAS@CONDUENT.COM
   RIDGELAND, MS, 39157


     OHIO DEPARTMENT OF JOBS & FAMILY SVCS
                                               SHARI MARTIN
                                                                                       PAYOR
31                                             PH: 207-622-7153                                                                                                      $2,232,679
     45 COMMERCE DRIVE, SUITE 5                                                       REBATES
                                               SMARTIN@CHANGEHEALTHCARE.COM
     AUGUSTA, ME, 4332


     WALGREENS
                                               ZACH MIKULAK
32                                             PH: 847-964-4058                   DISTRIBUTOR FEES                                                                   $2,079,000
     1417 LAKE COOK RD MS L264
                                               ZACHARY.MIKULAK@WALGREENS.COM
     DEERFIELD, IL, 60015


     PRIME                                     PATRICK MCCAW
                                               PH: 612-777-5897
33                                                                                DISTRIBUTOR FEES                                                                   $2,007,382
     1305 CORPORATE CENTER DR                  PATRICK.MCCAW@PRIMETHERAPEUTICS
     EAGAN, MN, 55121                          .COM


     GEORGIA DEPT OF COMMUNITY HEALTH
                                               HEATHER BROWN
                                                                                       PAYOR
34                                             PH: 804-508-0366                                                                                                      $1,989,153
     11013 WEST BROAD STREET, SUITE 500                                               REBATES
                                               HMBROWN1@MAGELLANHEALTH.COM
     GLEN ALLEN, VA, 23060


     ARIZONA - AHCCCS
                                               MAURY ANDERSON
                                                                                       PAYOR
35                                             PH: 804-548-0336                                                                                                      $1,961,628
     11013 WEST BROAD STREET, SUITE 100                                               REBATES
                                               MBDANIELS@MAGELLANHEALTH.COM
     GLEN ALLEN, VA, 23060
                                     Case 20-12521-JTD                     Doc 1      Filed 10/12/20             Page 27 of 29

Name of creditor and complete mailing           Name, telephone number, and     Nature of the         Indicate if     Amount of unsecured claim
address, including zip code                     email address of creditor       claim (for            claim is        If the claim is fully unsecured, fill in only unsecured
                                                contact                         example, trade        contingent,     claim amount. If claim is partially secured, fill in total
                                                                                debts, bank loans,    unliquidated,   claim amount and deduction for value of collateral
                                                                                professional          or disputed     or setoff to calculate unsecured claim.
                                                                                services, and
                                                                                government
                                                                                contracts)
                                                                                                                                            Deduction for
                                                                                                                       Total claim, if         value of          Unsecured
                                                                                                                      partially secured      collateral or         claim
                                                                                                                                                setoff
     PHARMACEUTICAL PRODUCT
     DEVELOPMENT INC                           JOE PANEGASSER
36                                             PH: 913-233 6736                     TRADE VENDOR                                                                     $1,952,372
     26361 NETWORK PLACE                       JOSEPH.PANEGASSER@PPDI.COM
     CHICAGO, IL, 60673


     EMERGENT BIOSOLUTIONS INC
                                               JON LENIHAN
37                                             PH: 857-654-3530                     TRADE VENDOR                                                                     $1,769,513
     1111 SOUTH PACA ST
                                               LENIHANJ@EBSI.COM
     BALTIMORE, MD, 21230


     SC DEPARTMENT OF HEALTH & HUMAN
     SERVICES                                  JOHN COX
                                                                                        PAYOR
38                                             PH: 804-548-0344                                                                                                      $1,767,897
                                                                                       REBATES
     11013 W. BROAD ST., SUITE 500             JDCOX1@MAGELLANHEALTH.COM
     GLEN ALLEN, VA, 23060


     PATHEON
                                               TEGAN SMITH
39                                             PH: +44 7469159201                   TRADE VENDOR                                                                     $1,730,062
     5900 MARTIN LUTHER KING JR HWY
                                               TEGAN.SMITH@THERMOFISHER.COM
     GREENVILLE, NC, 27834

     MISSOURI DEPARTMENT OF SOCIAL SERVICES
     DIVISION OF MEDICAL SERVICES
                                               REBATE CONTACT FOR DRUG REBATE
                                                                                        PAYOR
40                                             PROGRAM                                                                                                               $1,713,414
     P.O. BOX 6500                                                                     REBATES
                                               PH: 573-526-5664
     615 HOWERTON COURT
     JEFFERSON CITY, MO, 65102-6500

     IQVIA
                                               MARK HENDRICKS
41                                             PH: 619-208-2566                     TRADE VENDOR                                                                     $1,658,160
     23 COBHAM DR
                                               MARK.HENDRICKS@IQVIA.COM
     ORCHARD PARK, NY, 14127


     WI DIVISION OF HEALTHCARE ACCESS
                                               JODI HETTINGA
                                                                                        PAYOR
42 DRUG REBATE - CASH UNIT                     PH: 608-224-6681                                                                                                      $1,489,760
                                                                                       REBATES
   313 BLETTNER BLVD                           JODI.HETTINGA@WISCONSIN.GOV
   MADISON, WI, 53784


     IL DEPT OF HEALTHCARE & FAMILY SERVICES
                                               BRADLEY WALLNER
                                                                                        PAYOR
43                                             PH: 217-524-7161                                                                                                      $1,474,414
     201 S. GRAND AVENUE EAST - 2ND FLOOR                                              REBATES
                                               BRAD.WALLNER@ILLINOIS.GOV
     SPRINGFIELD, IL, 62763-0002


     KAISER
                                               WINNIE NG
44                                             PH: 925-294-7212                    DISTRIBUTOR FEES                                                                  $1,444,760
     300 PULLMAN ST
                                               WINNIE.NG@KP.ORG
     LIVERMORE, CA, 94551


     UNITED BIOSOURCE CORPORATION
                                               BRETT HUSELTON
45                                             PH: 484-744-1666                     TRADE VENDOR                                                                     $1,437,854
     PO BOX 75828
                                               BRETT.HUSELTON@UBC.COM
     BALTIMORE, MD, 21275


     NV DIV. HEALTH CARE FINANCING & POLICY
                                               IAN KNIGHT
                                                                                        PAYOR
46                                             PH: 775-684-3775                                                                                                      $1,426,871
     1100 E. WILLIAM STREET                                                            REBATES
                                               I.KNIGHT@DHCFP.NV.GOV
     CARSON CITY, NV, 89701
                                      Case 20-12521-JTD                 Doc 1     Filed 10/12/20             Page 28 of 29

Name of creditor and complete mailing          Name, telephone number, and   Nature of the        Indicate if     Amount of unsecured claim
address, including zip code                    email address of creditor     claim (for           claim is        If the claim is fully unsecured, fill in only unsecured
                                               contact                       example, trade       contingent,     claim amount. If claim is partially secured, fill in total
                                                                             debts, bank loans,   unliquidated,   claim amount and deduction for value of collateral
                                                                             professional         or disputed     or setoff to calculate unsecured claim.
                                                                             services, and
                                                                             government
                                                                             contracts)
                                                                                                                                        Deduction for
                                                                                                                   Total claim, if         value of          Unsecured
                                                                                                                  partially secured      collateral or         claim
                                                                                                                                            setoff

     VA DEPT OF MEDICAL ASSISTANCE SERVICES
                                              MAURY ANDERSON
                                                                                   PAYOR
47                                            PH: 804-548-0336                                                                                                   $1,349,789
     11013 WEST BROAD STREET                                                      REBATES
                                              MBDANIELS@MAGELLANHEALTH.COM
     GLEN ALLEN, VA, 23060


     WOLSELEY INDUSTRIAL GROUP
                                              ANGELA CHAPA
48                                            PH: 317-408-9160                  TRADE VENDOR                                                                     $1,282,328
     PO BOX 100286
                                              ANGELA.CHAPA@WOLSELEYIND.COM
     ATLANTA, GA, 30384


     CATALENT PHARMA SOLUTIONS
                                              MARY LEE SCHIESZ
49                                            PH: 732-354-2989                  TRADE VENDOR                                                                     $1,226,572
     25108 NETWORK PLACE
                                              MARYLEE.SCHIESZ@CATALENT.COM
     CHICAGO, IL, 60673


     DISTRICT OF COLUMBIA
                                              BARRY POPE
                                                                                   PAYOR
50                                            PH: 202-906-8353                                                                                                   $1,204,380
     750 FIRST STREET, N.E., SUITE 1020                                           REBATES
                                              BARRY.POPE@CONDUENT.COM
     WASHINGTON, DC, 20002
                               Case 20-12521-JTD                     Doc 1         Filed 10/12/20             Page 29 of 29


Fill in this information to identify the case and this filing:


Debtor Name Mallinckrodt LLC

United States Bankruptcy Court for the: District of Delaware
                                                                    (State)

Case number (If known):


Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                            12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.


                         Declaration and signature

                     I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
                     individual serving as a representative of the debtor in this case.

                     I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                               Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

                               Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                               Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                               Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                               Schedule H: Codebtors (Official Form 206H)

                               Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

                                Amended Schedule

                               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims and Are Not Insiders (Official Form
                                204)

                               Other document that requires a declaration Corporate Ownership Statement; List of Equity Security Holders




I declare under penalty of perjury that the foregoing is true and correct.


Executed on      10/12/2020                                         /s/ Stephen A. Welch
                                                                   Signature of individual signing on behalf of debtor
                 MM / DD / YYYY

                                                                   Stephen A. Welch
                                                                   Printed name

                                                                   Chief Transformation Officer
                                                                   Position or relationship to debtor
